Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the applicant claims “the end portion is configured in the form of a truncated cone or in the form of a cylinder”. However, it is noted that the applicant has amended claim 1 to include the limitation “a conical end portion”, therefore, it is unclear if the claimed end portion of claim 4 is the same end portion or different end portion claimed in claim 1. For examination purposes, the limitation is being interpreted as the same end portion.  Therefore, since the end portions are being interpreted as the same, it is unclear how it can be conical as claimed in claim 1 and then further cylindrical. For examination purposes, the limitations is being interpreted to further limitation the conical end portion to being a truncated cone however, the applicant should amend the claims to clarify.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelak (2002/0177103) in view of Schrank et al. (2015/0093718).
Pelak teaches with respect to claim 1, an assembly comprising an anchoring element 32/26 having a circumferential groove 40 and an outer surface (see fig. 1 which 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Shrank further teaches an assembly comprising an anchoring element 4 having a circumferential groove (see fig. 3, such that element 3 is held within the groove) and a cap 6/2, the cap having an upper region lined with a resiliently elastic deformable material 3/1 only above the projection (the projection being the inwardly radially projection retaining the O-ring within the groove, such that it is the bottom of element 2, see pars. 19-21) for retaining the element on the anchoring element. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Pelak with the upper region lined with the matrix as discussed above in detail above as taught by Shrank in order to provide a cushioning effect, reducing the harsh effects of metal to metal contact between the cap and the head of the implant. 
With respect to claim 3, Pelak teaches the invention as substantially claimed and discussed above, however, does not specifically teach the matrix is made of plastic.
Shrank teaches the assembly as discussed above in detail and further teaches the matrix is made of a plastic (see par. 19, 21 such as PEEK is a plastic and silicone is a type of plastic). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the elastically deformable material taught by Pelak with the plastic taught by Shrank since it has been held to be {In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA I960)).   
With respect to claim 4, Pelak further teaches wherein the end portion 39 is configured in the form of a trunked cone (see fig. 1, see 112 rejection above regarding the interpreted on this limitation).
With respect to claim 5, Pelak further teaches the outside of the cap is configured in the form of a bollard (see fig. 1, such that it is in the form of a s short thick post as defined by bollard).
With respect to claim 6, Pelak further teaches wherein the cap has rotation symmetry along an axial direction (see fig. 1).
With respect to claim 7, Pelak further teaches wherein the projection that is directed radially inward and the circumferential groove are adapted to a pull-off force with regard to their dimensions (see pars. 15, 19, abstract). It is noted that the prior art teaches the invention as claimed including the cap for providing a secure fit on an anchoring element and allowing for the removal of it from the anchoring element, therefore the projection is adapted to function as claimed with respect to the groove on the anchoring element). 
With respect to claim 8, Pelak further teaches wherein the cap is produced from metal (par. 21).
With respect to claim 9, Pelak further teaches wherein the anchoring element is part of an implant (see fig. 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/16/2021